     Case 2:20-cv-00641-TLN-JDP Document 15 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES S. GRILL,                                    No. 2:20-cv-00641-TLN-JDP
12                        Plaintiff,
13             v.                                        ORDER
14    THE UNITED STATES, and the U.S.D.A.
      DEPARTMENT OF AGRICULTURE,
15    FOREST SERVICE, and Does 1-20,
16                        Defendants.
17

18            Plaintiff James S. Grill (“Plaintiff”), an individual proceeding pro se and in forma

19   pauperis, has filed this action to quiet title to a roadway easement. The matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21            On October 6, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on the Plaintiff and which contained notice that any objections to the findings

23   and recommendations were to be filed within fourteen days. (ECF No. 4.) No objections were

24   filed.

25            The Court presumes that any findings of fact are correct. See Orand v. United States, 602

26   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

27   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

28   ///
     Case 2:20-cv-00641-TLN-JDP Document 15 Filed 01/15/21 Page 2 of 2


 1          The Court has carefully reviewed the entire file and finds the findings and

 2   recommendations to be supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS ORDERED that:

 4          1. The proposed Findings and Recommendations filed October 6, 2020 (ECF No. 4), are

 5             ADOPTED IN FULL; and

 6          2. Plaintiff’s claim against Defendant United States Department of Agriculture, Forest

 7             Service is DISMISSED without leave to amend.

 8          IT IS SO ORDERED.

 9   DATED: January 13, 2021

10

11

12                                                               Troy L. Nunley
13                                                               United States District Judge

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
